Citation Nr: 1515857	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to a higher rate of death pension.  



ATTORNEY FOR THE BOARD

K. Conner, Counsel






INTRODUCTION

The Veteran served on active duty from December 1953 to May 1973.  He died in May 2005.  In a November 2011 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, recognized the appellant in this case as the Veteran's surviving spouse for VA purposes based on a deemed valid marriage.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2012 determination by the Manila RO.  

In reaching its decision below, the Board has reviewed the Veteran's paper VA claims folder in its entirety, as well his his Virtual VA and VBMS folders.  At present, the relevant records contained in these electronic VA files are duplicative of the information contained in the paper claims folder.  

The Board notes that, since the RO last reviewed this matter in an April 2013 Statement of the Case, the appellant submitted additional evidence and argument in support of her appeal.  Although the appellant did not submit a waiver of initial RO consideration of the evidence and argument submitted, the Board finds that a remand is not necessary as the information submitted by the appellant is duplicative of information already of record and considered by the RO.  38 C.F.R. § 20.1304 (2014).  Moreover, the Board notes that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  

FINDINGS OF FACT

Since the effective date of the award of death pension to the appellant, she has been in receipt of monthly Survivors Benefit Plan (SBP) annuity payments which are properly counted as income for purposes of calculating her pension rate.  


CONCLUSION OF LAW

The criteria for a higher rate of death pension have not been met.  38 U.S.C.A. § 1521, 5107 (West 2014); 38 C.F.R. §§ 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a September 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete her claim for death pension and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  

The Board also notes that, in written statements submitted in connection with her appeal, the appellant has demonstrated that she has actual knowledge of the requirements for establishing entitlement to death pension as well as how the rate of death pension is calculated.  See e.g. May 2013 VA Form 9.  Under these circumstances, the appellant has not been prejudiced by any notification deficiency.  

Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In this case, the record indicates that VA has taken all possible measures to work with the appellant to obtain the necessary financial information from her.  There is no outstanding evidence available to VA without the cooperation of the appellant which has not already been obtained.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

As set forth above, the Veteran died in May 2005.  In May 2008, VA received an application for death pension, purportedly from the appellant, claiming to be the surviving spouse of the Veteran.  On the application, the appellant claimed that she had no assets and no income from any source.  

In August 2008, the RO advised the appellant that, in light of multiple irregularities on her application, it could not be accepted.  She was cautioned about the legal provisions regarding forfeiture of VA benefits on the basis of fraud, as well as the use of claims fixers.  The RO advised her to complete and submit another application, together with the necessary documentation regarding her claimed marriage to the Veteran.  

In September 2008, the appellant submitted another application for death pension as the surviving spouse of the Veteran.  She again indicated that she had no assets and no income from any source.  The appellant also submitted a completed VA Form 21-0784, Supplemental Income Questionnaire, on which she reported that she had no assets, no real property, and no income from any source, other than from the sale of her home and her car, although she did not specify the amount of that income or the date she had received it.  She expressly denied receiving a Survivors Benefit Plan (SBP) annuity from the Veteran's military pension.

Upon receipt of the appellant's application, the RO contacted the service department and noted that the Veteran had been in receipt of military retired pay during his lifetime.  The RO requested information regarding whether the appellant was in receipt of a Survivors Benefit Plan (SBP) annuity as his surviving spouse.  In October 2008, the service department responded that the appellant had, in fact, been in receipt of a monthly SBP annuity since June 1, 2005, and the amount of her current monthly payment was $785.  

In a December 2008 letter, the RO again advised the appellant that there were multiple discrepancies in her application.  In addition, the RO advised the appellant that she had failed to provide the necessary documentation regarding her marriage to the Veteran.  

The appellant thereafter provided the additional evidence and information requested by the RO.  In a November 2011 administrative decision, the RO recognized the appellant as the Veteran's surviving spouse for VA purposes.  

Thereafter, the RO again contacted the service department regarding the appellant's receipt of a SBP annuity.  The service department confirmed that the appellant had been in receipt of a monthly SBP annuity since May 1, 2005.  Effective December 1, 2007, she had received $713 monthly.  Effective April 1, 2008, she had received $785 monthly.  Effective December 1, 2008, she had received $830 monthly, and effective December 1, 2011, she had received $859 monthly.  

In a January 2012 letter, the RO advised the appellant that her application for VA death pension had been approved with payment to begin effective October 1, 2008.  She was advised that the rate of her pension was based on a countable annual income of $9,294 from October 1, 2008, and $9,960, effective December 1, 2008.  She was advised that she was being paid as a surviving spouse with one minor child and that it was her responsibility to notify VA immediately of any changes in her financial situation, including family income or net worth.

The appellant initiated an appeal of the RO's determination, claiming that the amount of death pension VA had approved for her was not be sufficient to support her and her daughter.  The appellant further claimed that the income counted by VA was too high, as she had had no income from any source since January 2006, when she was forced to sell a multi-unit apartment building to pay for her debts and her daughter's schooling.  The appellant indicated that she no longer received rental income from this property.  

In a January 2013 letter, the RO advised the appellant that her VA death pension award had been amended.  She was advised that her death pension had been approved with payment to begin effective May 1, 2008.  She was advised that, from May 1, 2008, the rate of her pension was based on her annual SBP annuity income but no income from any other source.  She was also advised that she was being paid as a surviving spouse with one minor child and that it was her responsibility to notify VA immediately of any changes in her financial situation, including family income or net worth.

In her May 2013 substantive appeal, the appellant again argued that the amount of pension that VA had approved was not enough to pay for her food.  She further claimed that she had not received the income VA had charged her with and that she had to beg her relatives for food.  She indicated that, since selling her apartment building, she no longer received monthly income in the form of rents.  



Applicable Law

In general, the surviving spouse of a veteran is entitled to receive nonservice-connected death pension benefits if the veteran had qualifying service and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541(a) (West 2014); 38 C.F.R. § 3.3(b)(4) (2014).

Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2014).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2014).

The maximum annual rates of improved pension are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2014).

Effective December 1, 2007, the maximum allowable rate for a surviving spouse with one child was $9,815.  Effective December 1, 2008, the maximum allowable rate for a surviving spouse with one child was $10,385.  Effective December 1, 2011, the maximum allowable rate for a surviving spouse with one child was $10,759.  Effective December 1, 2012, the maximum allowable rate for a surviving spouse with one child was $10,942.  Effective December 1, 2013, the maximum allowable rate for a surviving spouse with one child was $11,107.  

Whenever there is a change in the maximum annual pension rate, the monthly rate of pension payable shall be computed by reducing the new applicable maximum annual pension rate by countable income on the effective date of the change in the applicable maximum annual pension rate, and dividing the remainder by 12.  38 C.F.R. § 3.273(b)(1).

Whenever there is a change in a beneficiary's amount of countable income, the monthly rate of pension payable shall be computed by reducing the beneficiary's applicable maximum annual pension rate by the beneficiary's new amount of countable income on the effective date of the change in the amount of income, and dividing the remainder by 12.  38 C.F.R. § 3.273(b)(2).  

After determining the monthly or other periodic rate of improved pension under 38 C.F.R. § 3.273, the resulting rate, if not a multiple of one dollar, will be rounded down to the nearest whole dollar amount.  38 C.F.R. § 3.29 (2014).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990


Analysis

In this case, the RO has calculated the rate of the appellant's death pension by subtracting her SBP annuity from the maximum annual pension rate for a spouse with one child.  The appellant has appealed the rate of her pension, claiming that she has received no income from any source since 2006.  After carefully considering the record, the Board finds that the preponderance of the evidence is against the appellant's claim for a higher rate of death pension.  

The Board has carefully considered the appellant's contentions to the effect that she receives no income from any source.  As set forth above, however, the service department has twice confirmed that the appellant has been in receipt of a SBP annuity since the Veteran's death.  The Board assigns far greater probative weight to the objective evidence from the service department than to the assertions of the appellant made in the context of a claim for monetary benefits.  The Board finds that its conclusion in this regard is strengthened by the fact that the record on appeal contains multiple examples of irregularities in the information provided by the appellant in pursuit of monetary benefits from VA.  Under these circumstances, the Board finds that the record establishes that the appellant received the SBP annuity income discussed above.  

As noted, applicable legal criteria clearly provide that payments of any kind, from any source, are counted as income for pension purposes unless specifically excluded.  38 C.F.R. § 3.271.  SBP annuity payments to qualified surviving spouses of veterans who died after November 1, 1953, are not among the specifically delineated exclusions from countable income for pension purposes.  38 C.F.R. § 3.272.  Thus, the appellant's SBP annuity income is countable income as a matter of law, and the RO's reduction of her pension due to receipt of this income is therefore proper.  The Board further notes that the evidence does not show, nor has the appellant contended, that there is any basis to reduce her countable income, such as unreimbursed medical expenses in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272.  

The Board has also carefully considered the appellant's contentions to the effect that she is entitled to a higher rate of pension, as the amount of money she currently receives from VA is insufficient to provide for her needs.  As noted, however, the maximum annual rates for death pension are clearly specified in the law as passed by Congress.  Moreover, as set forth above, the law requires that the maximum annual pension rate be reduced by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2014).  The Board is bound by the law and without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).


ORDER

Entitlement to a higher rate of death pension is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


